Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II (corresponding to Figures 7-10) in the reply filed on August 3, 2022 is acknowledged.
Claims 1, 2, and 9 read on the elected Species.
Claims 3-8 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 3, 2022.

Specification
The disclosure is objected to because of the following informalities:
(i) With regard to page 5, line 12, the term "FCP 30" should be changed to the term --FPC 30--.
 Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:
(i) With regard to claim 1 (lines 7-8), the term "the magnetic disk" should be changed to the term --a magnetic disk--.
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Bozorgi (US 6,252,743 B1) in view of Watanabe (US 6,407,544 B1).
	As per claim 1, Bozorgi (US 6,252,743 B1) discloses a magnetic disk device (e.g., see Fig. 1) comprising: an actuator (e.g., 92 - see also col. 3, ll. 20-25) configured to drive a head stack assembly (see Fig. 1; col. 2, ll. 57-62) including a plurality of magnetic heads (e.g., 30, 35, 55, 68); 5a preamplifier (e.g., 90 and/or 40 and/or 44 and/or 60 and/or 70) connected to each of the magnetic heads (e.g., 30, 35, 55, 68) with a plurality of traces (e.g., 41, 48, 62, 72); and a control section (e.g., disk drive controller - see col. 4, ll. 12-21) configured to control read/write of the plurality of magnetic heads (e.g., 30, 35, 55, 68) from/to the magnetic disk (e.g., 82 and/or 84 and/or 86) through the preamplifier (e.g., 90 and/or 40 and/or 44 and/or 60 and/or 70).
	As per claim 1, however, Bozorgi (US 6,252,743 B1) does not expressly disclose wherein 10while a first magnetic head among the plurality of magnetic heads executes a write operation, the control section interrupts access of a second magnetic head in proximity to the first magnetic head to the magnetic disk. 
Such features of magnetic disk devices of the type disclosed by Bozorgi (US 6,252,743 B1) are known in the magnetic disk device art.
	As juts one example, Watanabe (US 6,407,544 B1) discloses an analogous magnetic disk device (e.g., see Fig. 1), in the same field of endeavor as Bozorgi (US 6,252,743 B1), comprising: a control section (e.g., 35a/35b) configured to control read/write of the plurality of magnetic heads (e.g., 22a, 22b) from/to the magnetic disk (e.g., 24), wherein 10while a first magnetic head (e.g., one of 22a or 22b) among the plurality of magnetic heads executes a write operation, the control section interrupts access of a second magnetic head (e.g., the other one of 22a or 22b) in proximity to the first magnetic head to the magnetic disk (24) - e.g., see col. 3, ll. 6-10, 17-32; col. 4, ll. 45-64; col. 5, ll. 62-67; col. 8, ll. 4-10, 20-35; col. 8, l. 66-col. 9, l. 19; col. 9, l. 46-col. 10, l. 11, etc. - see Figs. 2, 4, and 5.  
	Additionally, as per claim 2, wherein the interrupted access is a write operation of the second magnetic head (e.g., the other one of 22a or 22b), and the control section executes the interrupted write operation of the second magnetic head (e.g., the other one of 22a or 22b) after the write 20operation of the first magnetic head (e.g., one of 22a or 22b) is completed - e.g., see col. 3, ll. 6-10, 17-32; col. 4, ll. 45-64; col. 5, ll. 62-67; col. 8, ll. 4-10, 20-35; col. 8, l. 66-col. 9, l. 19; col. 9, l. 46-col. 10, l. 11, etc. - see Figs. 2, 4, and 5.  
Given the express teachings and motivations, as espoused by Watanabe (US 6,407,544 B1), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide wherein while a first magnetic head among the plurality of magnetic heads of Bozorgi (US 6,252,743 B1) executes a write operation, the control section interrupts access of a second magnetic head in proximity to the first magnetic head to the magnetic disk, in the manner as taught by Watanabe (US 6,407,544 B1), in order to advantageously reduce, minimize or otherwise eliminate crosstalk, interference and/or noise associated with proximally located magnetic heads (e.g., see col. 3, ll. 17-42; col. 8, ll. 20-35). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bozorgi (US 6,252,743 B1) in view of Watanabe (US 6,407,544 B1), as applied to claim 1 above, and further in view of Bennett et al. (US 6,847,504 B1).
	See the description of Bozorgi (US 6,252,743 B1) in view of Watanabe (US 6,407,544 B1), supra.
        	As per claim 9, Bozorgi (US 6,252,743 B1) in view of Watanabe (US 6,407,544 B1) does not expressly disclose wherein the actuator includes an actuator includes a first actuator and a second actuator in close proximity to the first actuator in an axial direction, 30the first magnetic head is included in the first actuator, and is arranged closest to the second actuator, and the second magnetic head is included in the second actuator, and is arranged closest to the first 35actuator.
	Such split actuators are known in the magnetic disk device art.
	As just one example, Bennett et al. (US 6,847,504 B1) discloses an analogous magnetic disk device, in the same field of endeavor as both Bozorgi (US 6,252,743 B1) and Watanabe (US 6,407,544 B1), wherein, as per claim 9, an actuator includes a first actuator (e.g., 142) and a second actuator (e.g., 144) in close proximity to the first actuator (e.g. 142) in an axial direction, a30 first magnetic head (e.g., 150) is included in the first actuator (142), and is arranged closest to the second actuator (144), and a second magnetic head (e.g., 154) is included in the second actuator (144), and is arranged closest to the first 35actuator (142).
Given the express teachings and motivations, as espoused by Bennett et al. (US 6,847,504 B1), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the actuator of Bozorgi (US 6,252,743 B1) (in combination with Watanabe (US 6,407,544 B1)) as including a first actuator and a second actuator in close proximity to the first actuator in an axial direction, 30the first magnetic head is included in the first actuator, and is arranged closest to the second actuator, and the second magnetic head is included in the second actuator, and is arranged closest to the first 35actuator, as taught by Bennett et al. (US 6,847,504 B1), in order to advantageously reduce inertia of the actuators and "permit overlapping motions during a seek operation thereby reducing dead times in transfer of data between disk and transducers disposed on the actuators." See abstract of Bennett et al. (US 6,847,504 B1). 

Citation of Prior or Relevant Art on enclosed PTO-892
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited art made of record (see the enclosed PTO-892), not applied to the rejection of the claims, supra, each disclose aspects of the claimed invention, including wherein there are provided split actuators disposed along a single axis and/or controllers provided within magnetic media devices that allow for selective control of proximally located magnetic heads, to minimize inference.
The best prior art has been applied to the claimed invention (see the rejection of the claims on the applied prior art, supra). However, if Applicant chooses to amend the claims in a manner to obviate the applied prior art, as noted in the rejection, supra, the Applicant is advised to not only carefully review the applied prior art for all it teaches and/or suggests, but also the cited prior art of record in order to obviate any potential rejections based on potential amendment(s); by doing so, compact prosecution on the merits can be enhanced.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577. The examiner can normally be reached Monday-Thursday, 8:00AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KLIMOWICZ/            Primary Examiner, Art Unit 2688